               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS



JAMES C. STRADER,

                            Petitioner,

          v.                                    CASE NO. 20-3002-SAC

KEITH SCHROEDER, et al.,

                            Respondents.


                           ORDER OF DISMISSAL

     This matter is before the Court on a petition for habeas corpus

filed under 28 U.S.C. § 2254. Petitioner proceeds pro se and seeks

leave to proceed in forma pauperis.

     The Court has examined the petition under Rule 4 of the Rules

Governing Habeas Corpus and finds the present petition is a second

or successive application for relief.

                              Background

     Petitioner challenges his conviction in the District Court of

Reno County, Kansas, in Case No. 03-CR-000173. That conviction was
the subject of an earlier habeas corpus petition filed in this Court

and assigned Case No. 19-3137-SAC. The Court dismissed that matter

on October 2, 2019, as time-barred. Strader v. Kansas, 2019 WL

4858308 (D. Kan. Oct. 2, 2019), aff’d, ___ Fed. Appx. ___, 2019 WL

7288807 (10th Cir. Dec. 30, 2019)).

                               Analysis

     This matter is governed by the Antiterrorism and Effective
Death Penalty Act (AEDPA). Under 28 U.S.C. § 2244(b), enacted as

part of the AEDPA, “the filing of a second or successive § 2254

application is tightly constrained[].” Case v. Hatch, 731 F.3d 1015,
1026 (10th Cir. 2013). “Before a court can consider a second claim,

an applicant must first ‘move in the appropriate court of appeals

for       an   order    authorizing      the   district    court       to   consider     the

application.’” Id. (quoting 28 U.S.C. §2244 (b)(3)(A)). “Section

2244’s gate-keeping requirements are jurisdictional in nature and

must be considered prior to the merits of a § 2254 petition.” Id.

at 1027 (citing Panetti v. Quarterman, 551 U.S. 930, 942-47 (2007));

see also In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008)(“A

district court does not have jurisdiction to address the merits of

a second or successive … § 2254 claim until this court has granted

the required authorization.”).

          Where, as here, a petitioner presents a successive petition

without the prior authorization required by statute, the district

court may consider whether the matter should be transferred to the

court of appeals under 28 U.S.C. §1631,                   rather than dismissed, if

the transfer would be in the interest of justice. See In re Cline,

531 F.3d at 1252.

          Because petitioner’s earlier application, presented in Case
No. 19-3137-SAC, was dismissed as time-barred, the Court concludes

the present matter should be dismissed rather than transferred. The

dismissal of this matter does not prevent petitioner from seeking

authorization from the Tenth Circuit.

          Finally,     because    this    matter    is     dismissed        for   lack   of

jurisdiction,          the    Court   declines     to     enter    a    certificate      of

appealability.

          IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed
as    a    second      or    successive   application      for    habeas      corpus.    No

certificate of appealability will issue.
    IT IS FURTHER ORDERED petitioner’s motion for leave to proceed

in forma pauperis is denied.

    IT IS SO ORDERED.

    DATED:   This 7th day of January, 2020, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
